Title: From Alexander Hamilton to William Duer, 17 August 1791
From: Hamilton, Alexander
To: Duer, William



Philadelphia Aug 17 1791
My Dear Friend

I have received your two letters of the 12th and 16th.
The Subscription Book for the manufacturing Society did not remain with me nor with either of the two Gentlemen who came on with me. Is it with neither of those who accompanied you? If it is not, it must have been left at Brunswick & you will do well to write to some trusty person there to look it up & send it to you. I am impatient for the alterations which were agreed upon & a list of the Subscribers.
La Roche may go to Scioto if he can be back in the time you mention.
I fear that in the hurry of writing my letter on the subject of Bank Script I must have expressed myself more strongly than was intended.
The conversation here was—“Bank Script is getting so high as to become a bubble” in one breath—in another, “’tis a South Sea dream,” in a third, “There is a combination of knowing ones at New York to raise it as high as possible by fictitious purchases in order to take in the credulous and ignorant”—In another “Duer Constable and some others are mounting the balloon as fast as possible—If it dont soon burst, thousands will rue it” &c &c.
As to myself, my friend, I think I know you too well to suppose you capable of such views as were implied in those innuendoes, or to harbour the most distant thought that you could wander from the path either of public good or private integrity. But I will honestly own I had serious fears for you—for your purse and for your reputation, and with an anxiety for both I wrote to you in earnest terms. You are sanguine, my friend. You ought to be aware of it yourself, & to be on your guard against the propensity. I feared least it might carry you further than was consistent either with your own safety or the public good. My friendship for you & my concern for the public cause were both alarmed. If the infatuation had continued progressive & any extensive mischiefs had ensued you would certainly have had a large portion of the blame. Conscious of this I wrote to you in all the earnestness of apprehensive friendship.
I do not widely differ from you about the real value of Bank Script. I should rather call it about 190 to be within bounds with hopes of better things, & I sincerely wish you may be able to support it at what you mention. The acquisition of too much of it by foreigners will certainly be an evil.
Yrs. Sincerely & Affect.
A Hamilton Wm. Duer Esqr.
